               Case 7:18-cv-10871 Document 1 Filed 11/20/18 Page 1 of 2



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
CAROLINA CASUALTY INSURANCE                                 )
COMPANY,                                                    )
                                                            )
       Plaintiff,                                           )
                                                            )
v.                                                          )
                                                            )          CIVIL ACTION FILE
CAPITAL TRUCKING, INC., ROBERT G.                           )
ANDERSON, DIANE C. ANDERSON                                 )          NO. 7:18-cv-10871
                                                            )
        Defendants.
-------------------------------------------------------------------x


                            PLAINTIFF’S DISCLOSURE STATEMENT
                               PURSUANT TO FED. R. CIV. P. 7.1



       Pursuant to Federal Rule of Civil Procedure Fed. R. Civ. P. 7.1, Plaintiff CAROLINA

CASUALTY INSURANCE COMPANY states that it is ultimately owned by W. R. Berkley

Corporation, which is a publicly traded company.

Date: New York, New York
      November 20, 2018

                                                              WADE CLARK MULCAHY, LLP

                                                              /s/ CS-9693
                                                              _________________________
                                                              Christopher J. Soverow, Esq.
                                                              180 Maiden Lane, Suite 901
                                                              New York, New York 10038
                                                              (212) 267-1900
                                                              Our File No. 830.11338




                                                         1
Case 7:18-cv-10871 Document 1 Filed 11/20/18 Page 2 of 2




                               Scott McMickle, Esq.
                               MCMICKLE, KUREY & BRANCH, LLP
                               217 Roswell St.
                               Suite 200
                               Alpharetta, GA 30009
                               Pro Hac Vice application forthcoming
                               swm@mkblawfirm.com
                               ATTORNEYS FOR DEFENDANT




                           2
